DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed September 8th, 2022.  Claims 1, 10, 16 and 19 have been amended.  Claims 1-20 are pending and have been examined in this application.  


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2020-219161, filed on December 28th, 2020.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) - (d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  Accordingly, the current claims are being examined according to the earliest effective filing date, December 23th, 2021.  An earlier effective filing date of December 28th, 2020 may be granted upon receipt of a certified English translation.  The Examiner notes, while the claims have been examined according to the earliest effective filing date of December 23th, 2021, in the effort of compact prosecution, all prior art references cited below have an effective filing date earlier than December 28th, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 1, 16 and 19 the limitation “wherein the remaining user and the one or more other users were on board the parked vehicle while the parked vehicle was driven to the parking lot” is not described by the specification how this is done.  The specification states that in the “standby users may include a driver who has driven the vehicle 40 to the parking lot 52, or may include persons who have ridden on the vehicle 40 without driving the vehicle 40” [0015].  This does not describe how other users were determined to be on board the parked vehicle while the vehicle was driven to the parking lot.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function. See MPEP 2161.01.  Claims 2-15, 17-18 and 20 by being dependents of claims 1, 16 and 19 are also rejected.
In claim 10 the limitation “wherein the controller is configured to output control information to the transportation apparatus so as to open the door of the parked vehicle” is not described by the specification how this is performed.  The specification states that in the “transportation apparatus 60 may be configured to cause the parked vehicle to unlock and open the door. The transportation apparatus 60 may be configured to unlock and open the door of the parked vehicle” [0059].  This does not describe that the controller is configured to output control information to open the door of the parked vehicle; nor how the transportation apparatus is configured to open the door of the parked vehicle.  This is directed to impermissible new matter.  Furthermore, the claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function. See MPEP 2161.01.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 16 and 19 limitation “the standby user being a remaining user after one or more other users get out of the parked vehicle,” is outside the scope of the claim.  The limitation describes an element that is not a part of the computing system.  For a product (apparatus) the claim limitations must define discrete physical structures or materials.  For a process (method) the claim limitations must define steps or acts to be performed.  See MPEP 2103(I)(C).  Claims 1 and 19, are directed to an apparatus with a controller configured structure and does not cover users or include the action of the users.  Claim 16 is directed to a method and does not cover describing the state of users or action of the users.  As such, it is unclear to one of ordinary skill in the art how the functions or steps of the user affects the scope of the apparatus and method.  The recited state of a standby user and other users is a field of use outside the scope of the claim.  Therefore, the scope of the claim is indefinite.
Claims 1, 16 and 19 recite the limitations “wherein the remaining user and the one or more other users were on board the parked vehicle while the parked vehicle was driven to the parking lot” which are outside the scope of the claim.  The limitation describes steps performed by elements that are not a part of the computing system.  As such, it is unclear to one of ordinary skill in the art how the state of the remaining user and other users affect the scope of the apparatus and method.  The recited state of the remaining user and other users is outside the scope of the claim.  Therefore, the scope of the claim is indefinite.  Claims 2-15; 17-18; and 20 by being dependents of claims 1, 16 and 19 respectively are also rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards an apparatus, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim, however is directed toward an abstract idea.  The limitations that recite the abstract ideas are: based on parked vehicle information related to a parked vehicle parked in a parking lot, the parking lot being associated with a related shop, detect whether there is a standby user waiting in or in a vicinity of the parked vehicle, the standby user being a remaining user after one or more other users get out of the parked vehicle, wherein the remaining user and the one or more other users were on board the parked vehicle while the parked vehicle was driven to the parking lot; and output, service information to be notified to the standby user, wherein the service information contains information related to a service provided from the related shop.  These limitations, describe commercial interactions including advertising, marketing or sales activities, behaviors, and business relations; as well as managing personal behavior, including following rules or instructions.  And are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amounts to generally “apply” the abstract idea in a computer environment.  In particular the claim recites the additional elements referring to a controller; to a terminal apparatus, which are merely the use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation amounts to merely applying the abstract idea by a computer.  Viewing the limitation individually, the controller, terminal apparatus, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 2-14, likewise, do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 15-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-14 and are also rejected accordingly.



Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claims 1, 16 and 19 recite “wherein the service information contains information related to a service provided from the related shop.” The limitation describes information/data presented in a service information, while said information is not used or processed to perform any of the recited functions or steps claimed. Therefore, the limitation recites nonfunctional descriptive material and is not given patentable weight.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  Accordingly, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability.  (In re Ngal 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381,1385, 217 USPQ401,404 (Fed. Cir. 1983)).
Claims 1, 16 and 19 recite “the standby user being a remaining user after one or more other users get out of the parked vehicle.” The limitation is not given patentable weight because it is outside the scope of the claim.
Claims 1, 16 and 19 recite “wherein the remaining user and the one or more other users were on board the parked vehicle while the parked vehicle was driven to the parking lot.” The limitation is not given patentable weight because it is outside the scope of the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani (US Patent 10997570) in view of Nomura (US Publication 2019/0075426).
	Regarding Claims 1, 15-16 and 19, Kurani discloses, an information processing apparatus, system, method, and a terminal apparatus, comprising a controller configured to:
	based on parked vehicle information related to a parked vehicle parked in a parking lot, the parking lot being associated with a related shop, detect whether there is a standby user waiting in or in a vicinity of the parked vehicle; Kurani [Col. 12 Ln. 58-59: the vehicle is located in the parking lot of a particular merchant; Col. 4. Ln 46-47: activity circuit detect that the user is within a vehicle but the vehicle is parked];
	and output, to a terminal apparatus, service information to be notified to the standby user; Kurani [Col. 12 Ln. 61-63: activity circuit cause an ad relating to accelerated or bonus rewards points to be displayed on a display device of the vehicle and/or the smartphone];
	wherein the service information contains information related to a service provided from the related shop.  Kurani [Col. 12 Ln. 61-63: ad relating to accelerated or bonus rewards points to be displayed on a display device of the vehicle and/or the smartphone].
	Kurani does not specifically disclose, the standby user being a remaining user after one or more other users get out of the parked vehicle, this is disclosed by Nomura [0242: determines that the vehicle boarded by the user of the mobile terminal was parked within a range of a parking space of the physical shop; 0234: determines whether another user was on board the vehicle when the above-indicated one user visited the physical shop];
	wherein the remaining user and the one or more other users were on board the parked vehicle while the parked vehicle was driven to the parking lot; Nomura [0176: user connection determining unit assumes the users of two or more mobile terminals presumed by the boarded vehicle picking unit to be on board the same vehicle; 0234: determine whether another user of the mobile terminal using the vehicle was on board the vehicle together with the above one user];
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Kurani with the teachings from Nomura with the motivation to provide advertising information, recommendations, or the like, to mobile terminal of each user on board a vehicle, according with a destination for which the vehicle is presumed to be heading.  Nomura [0004].
	Regarding Claims 2 and 17, Kurani discloses, wherein the controller is configured to output information on a shop that can be used by the standby user, as the service information; Kurani [Col. 12 Ln. 58-60: determine that the vehicle is located in the parking lot of a particular merchant at which the user has a rewards or loyalty account];
	Regarding Claim 3, Kurani discloses, wherein the controller is configured to output, to the terminal apparatus, information related to an incentive to be granted when the standby user visits the shop that can be used.  Kurani [Col. 12 Ln. 61-63: activity circuit may cause an ad relating to accelerated or bonus rewards points to be displayed on a display device of the vehicle and/or the smartphone].
	Regarding Claim 12, Kurani discloses, wherein the controller is configured to grant authorization to the standby user to view the service information.  Kurani [Col. 11 Ln. 50-55: login time-out parameters may include vehicle data in addition to conventional user activity data. For example, upon authenticating the user, the computing system may keep the user logged in until certain vehicle operating conditions (e.g., a gear change to park event, a key-off event, etc.) are detected].
	Regarding Claim 14, Kurani discloses, wherein the controller is configured to detect whether there is a standby user based on positional information for the terminal apparatus.  Kurani [Col. 6 Ln. 43-45: the smartphone includes a location sensor (e.g., a GPS device) for determining the location of the smartphone].

Claim 4-8, 11, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani (US Patent 10997570) in view of Nomura (US Publication 2019/0075426) in further view of Nagai (JP Publication 2018-032179)
A.	In regards to Claim 4, Kurani does not specifically disclose, wherein the controller is configured to determine the incentive in accordance with a state of congestion of the shop that can be used.  This is disclosed by Nagai [p 6: store apply different discount rates to customers who have a waiting time of 0 to 30 minutes (occupants of the vehicle 7) according to the length of the waiting time].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Kurani/Nomura with the teachings from Nagai with the motivation to provide incentives in accordance with congestion because the ability to shop at discounted prices gives the occupants the motivation to endure some waiting time. Nagai [p 3].
B.	In regards to Claims 5 and 18, Kurani does not specifically disclose, wherein the controller is configured to output purchase information for the standby user to purchase products while waiting in the parked vehicle, as the service information.  This is disclosed by Nagai [p 12: service coupon may include sales words related to the store or the product, contents that the occupant can spend without waiting for the waiting time, and the like.  Occupant who received the service coupon spends a waiting time in a convinced mood, and eventually parks the vehicle in the parking space and heads to the store].  The motivation being the same as stated in claim 4. 
C.	In regards to Claim 6, Kurani does not specifically disclose, wherein the controller is configured to output information related to a discount for products or information on a coupon that can be used for purchasing products, as the purchase information.  This is disclosed by Nagai [p 12: service proposal unit transmits a service coupon to the terminal device carried by the passenger. A service coupon is an electronic coupon including the service ID of the service selected by the occupant].  The motivation being the same as stated in claim 4. 
D.	In regards to Claim 7, Kurani does not specifically disclose, wherein the controller is configured to output information on products that are sold at a related shop associated with the parking lot, as the purchase information.  This is disclosed by Nagai [p 3: occupant then selects the proposed service candidates that match his preference. Thereafter, the occupant uses the service he/she selects at the store; use of a service means purchasing a product or the like at a discount price].  The motivation being the same as stated in claim 4. 
E.	In regards to Claim 8, Kurani does not specifically disclose, wherein the controller is configured to output information on a delivery product that can be delivered to the parking lot, as the purchase information.  This is disclosed by Nagai [p 10: residence area, name of the store to be provided, product to be provided, and the time zone and day of the week when the service is provided; if a waiting time of more than 30 minutes is predicted, the records are applied to prompt the occupant to turn back from the queue].  The motivation being the same as stated in claim 4.
F.	In regards to Claim 11, Kurani does not specifically disclose, wherein the controller is configured to output to the terminal apparatus, information related to an incentive to be granted when the standby user purchases a product based on the purchase information.  This is disclosed by Nagai [p 12: transmits a service coupon to the terminal device carried by the passenger.  The service coupon may include sales words related to the store or the product, contents that the occupant can spend].  The motivation being the same as stated in claim 4. 
G.	In regards to Claim 13, Kurani does not specifically disclose, wherein the controller is configured to detect whether there is a standby user based on an image of the parked vehicle acquired as the parked vehicle information.  This is disclosed by Nagai [p 7: determine the parking waiting position, the actual waiting time, and the parking time for each vehicle based on images captured by a plurality of cameras installed at many positions in the parking lot]. The motivation being the same as stated in claim 4. 
H.	In regards to Claim 20, Kurani does not specifically disclose, further comprising an input interface configured to accept an input from the standby user, wherein the controller is configured to acquire an input from the standby user requesting purchase of a product based on the service information through the input interface and produce an output to the information processing apparatus.  This is disclosed by Nagai [p 10: allows the user to input the gender, age and residence area, name of the store to be provided, product to be provided, and the time zone and day of the week when the service is provided via the input device; generation unit  creates a record for the store being processed in the service database for each waiting time based on the data received; p 11: service proposal unit acquires service candidates according to the waiting time and the like. Specifically, the service proposing unit searches the service, and acquires all corresponding records]. The motivation being the same as stated in claim 4. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurani (US Patent 10997570) in view of Nomura (US Publication 2019/0075426) in further view of Nagai (JP Publication 2018032179) and Beaurepaire (US Publication 2020/0201354)
A.	In regards to Claim 9, Kurani does not specifically disclose, wherein, when the standby user purchases the delivery product, the controller outputs control information to a transportation apparatus configured to deliver the delivery product so as to cause the transportation apparatus to deliver the delivery product to the parked vehicle.  This is disclosed by Beaurepaire [0029: autonomous delivery vehicle may have to pick goods from a start location and drop the goods at a destination location].  
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Kurani/Nomura with the teachings from Beaurepaire with the motivation to provide optimal delivery of goods and packages at destination addresses by delivery personnel without creating major traffic disruption by leveraging smart algorithms that dynamically monitor and optimize the traffic related impact of autonomous vehicles used by the delivery personnel. Beaurepaire [0028].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kurani (US Patent 10997570) in view of Nomura (US Publication 2019/0075426) in further view of Nagai (JP Publication 2018032179) and Beaurepaire (US Publication 2020/0201354) and Rivaya (US Publication 2020/0122831)
A.	In regards to Claim 10, Kurani does not specifically disclose, wherein the controller is configured to output control information to the transportation apparatus so as to open a door of the parked vehicle.  This is disclosed by Rivaya [0087: processor is configured to execute the computer-executable instructions to: establish a wireless communication connection with the drone; cause an access door of the vehicle to open to expose an opening in the vehicle; 0032: the vehicle may be stopped (parked)]. 
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Kurani/Nomura with the teachings from Rivaya with the motivation to provide an efficient system and method for delivering a package from a drone to a vehicle. Rivaya [0031].



Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. § 112 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Applicant’s amendments of claims 1, 16 and 19.
Applicant's other filed arguments have been fully considered but have not been found persuasive. 
A.	Regarding the 35 U.S.C. § 101 rejection Applicant argues that the claims are not directed certain methods of organizing human activity.  The Examiner respectfully disagrees.  The claims entail commercial interactions including advertising, marketing or sales activities, behaviors, and business relations; as well as managing personal behavior, including following rules or instructions.  Applicant states that “the claimed features do not "manage" behaviors, relationships or interactions between people, particularly in view of the plain meaning of the term "manage," which is to supervise or have control over something or someone.”  However, this narrow view of “manage” is not apt.  As is well known and understood (in line with Applicant’s usage of the term) manage includes macromanaging which does not comprise the control over something or someone as asserted by Applicant.  Nevertheless, under the broadest reasonable interpretation, Applicant’s limitations providing that a user has to park a vehicle; wait in or the vicinity of the vehicle; where the user has to be waiting after other users have gotten out of the vehicle; where the user and other users have to be in the vehicle while driving to the parking lot, precisely describes a system/process of managing personal behavior which includes following rules and instructions.
	Applicant argues that the claims as a whole integrate the judicial exception into a practical application. The Examiner respectfully disagrees.  That the claims improve the convenience of a user waiting in a parked vehicle by providing to the user service information related to a shop that is associated with a parking lot at which the vehicle is parked, is directed to improving an abstract concept and not an improvement to a computer or any technology.
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the Examiner considers that the current 35 U.S.C. § 101 rejection has not been overcome by the Applicant.  
B.	In regards to the 35 U.S.C. §102 rejection Applicant’s arguments are moot in light of the new grounds of rejection.
C.	Applicant’s arguments relating to dependent claims 2-15; 17-18 and 20 are also rejected accordingly to independent claims 1, 16 and 19. 



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622a



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).